Citation Nr: 0326862	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  03-00 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.

The veteran was granted service connection for a bilateral 
hearing loss in a November 1945 rating decision and was 
awarded a noncompensable disability rating.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which denied the veteran's claim 
of entitlement to an increased disability rating for his 
service-connected bilateral hearing loss.

In September 2003, the motion of the veteran to advance this 
case on the Board's docket was granted.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900 (2003).


FINDING OF FACT

The average puretone threshold in the left ear is 76.25 
decibels, with speech discrimination ability of 84 percent, 
and the average puretone threshold in the right ear is 31.25 
decibels, with speech discrimination ability of 96 percent.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to a compensable 
disability rating for his service-connected bilateral hearing 
loss.  In essence, he contends that his hearing acuity has 
decreased over time.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims. 
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
Veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

The VCAA eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an veteran describing 
evidence potentially helpful to the veteran but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

In December 2001 the RO sent the veteran  a development 
letter specifically advising him of what is entailed in the 
reopened claim process.  The letter also informed the veteran 
of his and VA's respective responsibilities in the 
development of the claim and evidence needed to substantiate 
this claim.  In March 2002 the RO sent the veteran a letter 
specifically regarding the VCAA.  The Board additionally 
observes that the veteran was notified by the December 2002 
Statement of the Case (SOC) of the pertinent law and 
regulations.  

The Board concludes, based on the record in this case, that 
the provisions of the VCAA pertaining to notification of the 
veteran, as well as the Court's holding in Quartuccio, have 
been satisfied.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.
In particular, the veteran was afforded a VA audiology 
examination (VAX) in April 2002, the report of which is of 
record.  The RO also obtained VA outpatient treatment 
reports.  There is no indication that there exists any 
evidence, which has a bearing on this case that has not been 
obtained.  

In the veteran's August 2002 Notice of Disagreement (NOD) the 
veteran cited that the April 2002 VAX examiner found that the 
veteran had a "moderate" hearing loss in one ear and 
"profound" hearing loss in the other ear.  The veteran 
found that the examiners findings necessitate another 
examination and he requested another VAX be scheduled.  VA is 
not bound by the classification of the veteran's hearing loss 
as "moderate" or "severe," but is required to evaluate all 
the medical evidence and determine the appropriate rating.  
38 U.S.C.A. §§ 4.1, 4.2 (2003).  In this case, ratings for 
hearing loss disabilities are based solely on audiometric 
results, and, as discussed herein, those results show that 
the veteran's average puretone threshold in the left ear is 
76.25 decibels, with speech discrimination ability of 84 
percent, and the average puretone threshold in the right ear 
is 31.25 decibels, with speech discrimination ability of 96 
percent.

Regarding the veteran's request for reexamination, there's no 
evidence showing a change in disability since the 
examination, the examination report is thorough and contains 
the information needed to rate the disability under VA's 
Schedule, and there is no contradictory or unclear medical 
evidence that otherwise needs to be reconciled, such as would 
warrant a new exam.  

Where the evidence of record does not reflect the current 
state of the claimant's disability, a VA examination must be 
conducted.  Reexamination will be scheduled whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2003) Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.  In this claim the veteran is requesting a reexamination 
based on the terminology used by the medical examiner, as 
previously stated VA is not bound by the classification of 
the veteran's hearing loss as "moderate" or "severe," but 
is required to evaluate all the medical evidence and 
determine the appropriate rating.  38 U.S.C.A. §§ 4.1, 4.2 
(2003).  Therefore, the exam report is adequate.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran's representative has submitted a 
written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits of the claim.

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  The 
percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003). Separate 
diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. § 4.1 and § 
4.2 (2003), which require the evaluation of the complete 
medical history of the veteran's condition.  See also Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).



Evaluation of hearing loss

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

According to the Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Evaluation of hearing impairment is arrived 
at by a mechanical comparison of the results of examination 
to two tables located in 38 C.F.R. § 4.85 (2003).  Average 
puretone decibel loss for each ear is located on Table VI 
along a horizontal axis, and percent of discrimination is 
located along a vertical axis.  A Roman numeral designation 
is assigned according to where the axes intersect. The 
results are then matched between the "better" ear and the 
"poorer" ear on Table VII to produce a disability rating 
under Code 6100.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85 (2003).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's claim for an increased 
evaluation was received in August 2001, after the amended 
regulations became effective.  Thus, the veteran's claim will 
be evaluated in accordance with the amended regulations only.  
See VAOPGCPREC 3-2000 (2000).  In this regard, the Board 
notes that the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 38 
C.F.R. § 4.86, regarding cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2003).  He essentially contends that 
his hearing loss is more severe than is contemplated by the 
currently assigned rating.

Schedular rating

The veteran seeks entitlement to a compensable disability 
rating for his service-connected bilateral hearing loss.  The 
Board has reviewed the evidence of record, and for reasons 
which will be expressed in greater detail below, the Board 
finds that the veteran's overall level of symptomatology is 
not consistent with that enumerated for a compensable rating.  

On VA audiological evaluation in April 2002, puretone 
thresholds, in decibels (db), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
25
35
LEFT
55
65
55
75
110







Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 84 percent in the left ear.  
The veteran had average puretone decibels loss of 31.25 in 
the right ear and 76.25 in the left ear, with speech 
recognition scores of 96 percent in the right ear and 84 
percent in the left ear.  

There is no evidence of any specific inpatient or outpatient 
treatment for the veteran's bilateral hearing loss.  However, 
the report of a general VAX which was completed in January 
2002 indicates that the veteran could hear softly spoken 
words at 1-2 feet.

As previously stated, the record reflects that the veteran's 
hearing acuity was evaluated on VAX in April 2002.  The Roman 
numeral designation for each ear is "I" under Table VI 
based on these test results.  As noted above, once the 
numeric designation has been determined, Table VII is used to 
determine the disability evaluation.  Where the better ear, 
in this case the right ear, has a designation of I and the 
poorer (left) ear has a designation of I, the disability 
evaluation is zero percent.  38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2003).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
38 C.F.R. § 4.85 because the speech discrimination test may 
not reflect the severity of communicative functioning that 
some veterans experience.  See 64 Fed. Reg. 25,203 (May 11, 
1999).  Under 38 C.F.R. § 4.86(a), if puretone thresholds at 
each of the specified frequencies (1000, 2000, 3000, and 4000 
Hertz) are 55 dB or more, an evaluation could be based upon 
either Table VI or Table VIa, whichever results in a higher 
evaluation.  Under section 4.86(b), when a puretone threshold 
is 30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 
Hertz, an evaluation could also be based either upon Table VI 
or Table VIa, whichever results in a higher evaluation.

Turning to the provisions of 38 C.F.R. § 4.86(a), none of the 
puretone thresholds exceed 55 dB's with respect to the right 
ear.  With respect to the left ear, puretone thresholds equal 
or exceed 55 db at all four relevant levels.  Applying 
38 C.F.R. § 4.85, Table VI, speech discrimination of 84 
percent and puretone threshold average of 76 leads to the 
assignment of III for the left ear.  Applying Table VIa, 
puretone threshold average of 76 dB leads to the assignment 
of VI for the left ear.    
A noncompensable rating is warranted under Table VII because 
the better (right) ear is I, coupled with VI for the left ear 
under table VIa..

With respect to 38 C.F.R. § 4.86(b), puretone threshold is 30 
dB at 1000 Hertz.
However, puretone threshold is not 70 dB or more at 2000 
Hertz.  Puretone threshold is not 30 dB or less at 1000 Hertz 
for the left ear, nor is it 70 dB or more at 2000 Hertz.  
Thus, the provisions of this subsection also do not avail the 
veteran.
  
In view of the above, the degree of hearing impairment as 
shown by the medical findings does not establish a level of 
severity for which a compensable rating is warranted under 
the applicable law and regulations.

The Board acknowledges that the medical reports document that 
the veteran has diminished hearing.  Diminished hearing is 
not, however, the standard by which compensable ratings are 
assigned.  The schedular criteria are specific, and the 
veteran's hearing loss as demonstrated on objective 
audiological evaluation is not of sufficient severity to 
warrant a compensable rating.  
 
The Board is sympathetic to the veteran's complaints 
concerning the practical difficulties he experiences in 
everyday life secondary to his bilateral hearing loss.  
However, the Board is constrained by a mechanical application 
of the facts in this case to the applicable law and 
regulations.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  In other words, although the Board has no reason to 
doubt that the veteran is experiencing a certain level of 
hearing loss, a decrease in hearing acuity does not 
necessarily lead to a compensable rating.  In the veteran's 
case, the audiology findings mandate the assignment of a 
noncompensable rating.

Having found a preponderance of the evidence against 
entitlement to increased compensation for bilateral hearing 
loss, it follows that the negative evidence is not in a state 
of equipoise with the positive evidence to provide a basis 
for an award.  38 U.S.C.A. § 5107 (West. 2002); 38 C.F.R. §§ 
3.102, 4.3 (2003).



Extraschedular considerations

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§3.321(b)(1) (2002); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

As discussed above, the audiology findings of record in this 
case mandate the assignment of a noncompensable rating under 
the schedular criteria.  The Court has held that the question 
of an extraschedular rating is a component of a veteran's 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 157 (1996); see also VAOPGCPREC 6-96.  The Board 
observes that the RO cited 38 C.F.R. § 3.321(b)(1) (2002) in 
the July 2002 ratings decision and denied the veteran's 
claim.  It is clear that the RO considered the matter of an 
extraschedular rating in evaluating the veteran's hearing 
condition.  The Board will, accordingly, consider the 
provisions of 38 C.F.R. § 3.321(b)(1).
  
The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.
The record does not show any periods of hospitalization for 
treatment of the veteran's hearing condition since he left 
service many decades ago.  The veteran has not indicated that 
his service-connected hearing disorder results in marked 
interference with employment.  The record on appeal indicates 
that the veteran is 83 years of age and is retired, and there 
is no evidence that the hearing loss hindered him during his 
working years or would present marked interference with 
employment at the present time.  As noted above, he was able 
to hear soft speech at a fairly close distance during a 
general physical examination in January 2002.  

In short, the objective medical evidence does not support the 
proposition that the veteran's service-connected hearing 
disorder presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2002).  Accordingly, an extraschedular evaluation is not 
warranted.


ORDER

A compensable or higher original evaluation for bilateral 
hearing loss is denied.



	                        
____________________________________________
	Barry Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



